Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed on 10/26/2021.
Claims 1-34 are pending.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. ISRAEL 260726, filed on 07/22/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, claim 18  of U.S. Patent No. : US 10728906 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the application serial number 17305332
Claim 1 of U.S. Patent No. : US 10728906 B2
A method for disconnecting a wireless time-division duplex communication link, said time-division duplex communication link being between a first node transmitting during time slots allocated to said first node and a second node transmitting during separate time slots allocated to said second node, said first node transmitting at a respective one of a plurality of frequency bands during each of said time slots allocated to said first node, said method comprising:
A method for disconnecting a wireless time-division duplex communication link, said time-division duplex communication link being between a first node transmitting during time slots allocated to said first node and a second node transmitting during separate time slots allocated to said second node, said first node transmitting at a respective one of a plurality of frequency bands during each of said time slots allocated to said first node, said method comprising: 
sub-dividing a time slot allocated to said first node into consecutive time intervals; disrupting communication between said first node and said second node by transmitting, using a transmitter, respective interference signals during at least some of said time intervals of the time slot, each of said interference signals being transmitted on one of said plurality of frequency bands, wherein for at least two of said time intervals said interference signals are transmitted on different frequency bands.
sub-dividing a time slot allocated to said first node into consecutive time intervals; disrupting communication between said first node and said second node by transmitting, using a transmitter, respective interference signals during at least some of said time intervals, each of said interference signals being transmitted on one of said frequency bands, wherein for at least two of said time intervals said interference signals are transmitted on different frequency bands.



Claim 1 of the application serial number 17305332
Claim 18 of U.S. Patent No. : US 10728906 B2
an aggregated disconnect signal of the time slot,
wherein said instructing comprises instructing said apparatus to transmit, on at least one of said interference signals, a disconnect command for disconnecting said second node from said first node






Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. : 11395306 in view of  claim 1, claim 18  of U.S. Patent No. : US 10728906 B2.
Regarding to the claim 1, claim 1  of U.S. Patent No. : 11395306 teaches sub-dividing a time slot allocated to said first node into consecutive time intervals; disrupting communication between said first node and said second node by transmitting, using a transmitter, respective interference signals during at least some of said time intervals of the time slot to provide an aggregated disconnect signal of the time slot, each of said interference signals being transmitted on one of said plurality of frequency bands, wherein for at least two of said time intervals said interference signals are transmitted on different frequency bands (sub-dividing a time slot allocated to said first node into consecutive time intervals; disrupting communication between said first node and said second node by transmitting, using a transmitter, respective interference signals during at least some of said time intervals of the time slot to provide an aggregated disconnect signal of the time slot, each of said interference signals being transmitted on one of said plurality of frequency bands, wherein for at least two of said time intervals said interference signals are transmitted on different frequency bands) [see Claim 1 of the U.S.Patent No.: 11395306.
However, Claim 1 of the US Patent No.: 11395306 does not explicitly teach A method for disconnecting a wireless time-division duplex communication link, said time-division duplex communication link being between a first node transmitting during time slots allocated to said first node and a second node transmitting during separate time slots allocated to said second node, said first node transmitting at a respective one of a plurality of frequency bands during each of said time slots allocated to said first node, said method comprising.
Claim 1 of the application serial number 17305332
Claim 1 of U.S. Patent No. : US 10728906 B2
A method for disconnecting a wireless time-division duplex communication link, said time-division duplex communication link being between a first node transmitting during time slots allocated to said first node and a second node transmitting during separate time slots allocated to said second node, said first node transmitting at a respective one of a plurality of frequency bands during each of said time slots allocated to said first node, said method comprising:
A method for disconnecting a wireless time-division duplex communication link, said time-division duplex communication link being between a first node transmitting during time slots allocated to said first node and a second node transmitting during separate time slots allocated to said second node, said first node transmitting at a respective one of a plurality of frequency bands during each of said time slots allocated to said first node, said method comprising: 
sub-dividing a time slot allocated to said first node into consecutive time intervals; disrupting communication between said first node and said second node by transmitting, using a transmitter, respective interference signals during at least some of said time intervals of the time slot, each of said interference signals being transmitted on one of said plurality of frequency bands, wherein for at least two of said time intervals said interference signals are transmitted on different frequency bands.
sub-dividing a time slot allocated to said first node into consecutive time intervals; disrupting communication between said first node and said second node by transmitting, using a transmitter, respective interference signals during at least some of said time intervals, each of said interference signals being transmitted on one of said frequency bands, wherein for at least two of said time intervals said interference signals are transmitted on different frequency bands.



Claim 1 of the application serial number 17305332
Claim 18 of U.S. Patent No. : US 10728906 B2
an aggregated disconnect signal of the time slot,
wherein said instructing comprises instructing said apparatus to transmit, on at least one of said interference signals, a disconnect command for disconnecting said second node from said first node


Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to modify the system of the claim 1  of U.S. Patent No. : 11395306 in view of  claim 1, claim 18  of U.S. Patent No. : US 10728906 B2 because the US Patent No.: 11395306 suggests that Time-division duplexing has a strong advantage in the case where there is asymmetry of the uplink and downlink data rates. As the amount of uplink data increases, more communication capacity can be dynamically allocated, and as the traffic load becomes lighter, capacity can be taken away.
Allowable Subject Matter
Claims 2-34 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412